REVISED - June 20, 2000

                 UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                          __________________

                             No. 99-30158
                          __________________



     JOHN MENDENHALL,

                                         Plaintiff-Appellee,

                                versus

     THEODORE RISER, JR., individually and in his official capacity
     as Sheriff of Webster Parish;
     STEVE CROPPER, individually and in his official capacity as
     Webster Parish Deputy Sheriff;
     JAMES BELL, individually and in his official capacity as
     Webster Parish Deputy Sheriff;
     ALVA NULL, individually and in his official capacity as
     Webster Parish Deputy Sheriff;
     WAYNE NEWTON, individually and in his official capacity as
     Webster Deputy Sheriff,

                                         Defendants-Appellants.

         ______________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
         ______________________________________________
                           May 30, 2000

Before JOLLY, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:

     Appellants appeal from the district court’s order denying

their Motion for Summary Judgement, seeking dismissal of appellee

John Mendenhall’s § 1983 civil rights complaint on the basis of

qualified immunity.     Because we determine that the officers acted
reasonably in arresting John Mendenhall for the crime of murder, we

reverse the district court and grant appellants qualified immunity

on all claims asserted by Mendenhall.

                 I.   FACTUAL AND PROCEDURAL BACKGROUND

     On a fateful Friday the Thirteenth in September of 1996,

William Myles attempted to rob Deon Grisby in Cullen, Louisiana.

Early that morning, sometime around 7 a.m., Myles and several

purported members of a drug gang accosted Grisby while he was

inside his girlfriend’s home, in what is presumed by all parties

involved to be a drug-related transaction.     When Grisby refused

to turn over a sum of money on demand, Myles and his cohorts

forced Grisby into the car they were driving.     As they began to

drive off, however, Grisby attempted to escape by leaping from

the moving vehicle.     His efforts to flee were met with gunfire.

He was shot several times, as the would-be kidnappers took

flight.

     The exact sequence of these chaotic events is unclear, but

somehow, perhaps in response to a call for help, Cullen Police

Officer Jimmy Wayne White, appellee Mendenhall’s half brother,

arrived shortly thereafter, in time, remarkably, to apprehend two

of the renegade gang.     Due to this fortuitous arrival of the

cavalry, Grisby was rushed to the hospital and his life was

saved.    Myles, in the meantime, escaped on foot, in the direction

of Lee street.

     Perhaps even more notable than his brother’s timely


                                    2
appearance at the scene of this shooting, John Mendenhall also

arrived moments later, dressed in his police officer’s uniform,

apparently on his way home from work.1    Upon consultation with

Officer White, Mendenhall gave chase to Myles.

     Mendenhall was not the only individual in pursuit early that

morning.   Several other individuals led a small procession in the

chase after Myles.    Mendenhall, driving his red pickup truck,

fell in behind them.

     It is at this juncture that the exact sequence of events is

somewhat unclear from the record.     Nonetheless, one indisputable

event occurred:    Near the corner of Lee Street and Boucher

Extension, Myles was killed instantly from a single gunshot wound

to the back of the head by someone in the group that gave chase.

It is the events subsequent to this shooting that give rise to

this appeal.

     Medical personnel arrived on the scene shortly after Myles

was shot, followed by Officer White accompanying Deputy Shaw and

Deputy Ashley.    Sometime shortly thereafter, Mendenhall simply

left the scene.    Deputies Cropper and Null, both appellants in



     1
         John Mendenhall served as a deputy sheriff in Webster
Parish for several years prior to the events that give rise to this
dispute.   His tenure apparently ended upon the swearing in of
appellant Sheriff Riser in June of 1996.      Sheriff Riser, as he
stated in depositions taken in relation to this lawsuit, apparently
dismissed Mendenhall out of concern for his criminal record.
Following his dismissal in Webster Parish, Mendenhall secured
employment as a police officer in Haynesville, in neighboring
Claiborne Parish, although he maintained his residence in Cullen,
Webster Parish.

                                  3
this matter, were notified and dispatched to the scene as lead

investigators.   Upon their arrival, they began in earnest the

investigation of the presumed homicide.

     The investigators’ focus soon shifted to Mendenhall, as two

witnesses at the scene identified him as the shooter.    In an

effort to obtain his statement, appellant Deputy Newton visited

Mendenhall at his home, requesting that he return to the Webster

Parish Sheriff’s Office sub-station in Springhill.    While it does

not appear that Mendenhall immediately complied with this

request, he did later make an appearance at the sub-station.     He

was greeted by appellant-deputies Steve Cropper, Alva Null, Jim

Bell, and Wayne Newton.   The deputies mirandized Mendenhall, and

then proceeded to inquire as to the day’s events.    Mendenhall,

however, refused to cooperate.   He left the station shortly after

arriving, and apparently reported to duty with the Haynesville

Police Department.

     Considering the information gathered from the day’s

investigation,2 Deputy Cropper prepared a complaint-affidavit for


     2
      The dissent expresses confusion concerning the nature and
extent of the ensuing investigation, implying, in fact, that little
investigation occurred at all. Our reading of the record reveals
an extensive investigation on the day of the murder, including: an
on scene investigation of the crime, involving a full canvass of
the neighborhood for any potential witnesses; further investigation
at the hospital, where the victim of the first shooting was
recovering; the questioning of witnesses identified at the
hospital; follow-up investigation of the murder weapon, in an
effort to determine whether Mendenhall owned a similar caliber
weapon; later investigation at the scene, including follow-up
interviews with eyewitnesses; a visit to Mendenhall’s home, at
which time his cooperation was requested; and an attempted

                                 4
the arrest of John Mendenhall on charges of second degree murder

in violation of Louisiana law.3   Using this affidavit, and

another prepared for the purpose of obtaining a search warrant,

Cropper sought and obtained a warrant for the arrest of John

Mendenhall, as well as a search warrant for his home.    Upon

issue, the arrest warrant was faxed to Mendenhall’s place of

employment, at which time he was stripped of his weapon and badge

and placed into custody.   Upon being processed into the system,

Mendenhall was locked in the Webster Parish jail, where he spent

one night, before being released on bond the next day.

     Upon release, Mendenhall sought and secured counsel.     A

Motion for Expedited Preliminary Examination was filed on

September 16 - a Monday - and the hearing was scheduled for the

following Monday.   Mendenhall requested the expedited hearing out

of concern for his candidacy in the upcoming election for Cullen

Police Chief, to be held the following Saturday.   He was

naturally worried about the impact of a pending murder trial on




interview with Mendenhall at the station house.
     3
      Officer Cropper’s affidavit in support of the arrest warrant
stated in relevant part:
     [To the best of my knowledge and belief], John Mendenhall . .
     . did commit in the following manner an offense contrary to
     law by chasing a black/male by the name of William D. Myles,
     down Lee St. Cullen, Louisiana, armed with a 9mm piston, then
     firing the 9mm piston, striking William D. Miles in the back
     of the head, causing death. After shooting William D. Myles
     put [sic] the 9mm pistol back into his vehicle, then leave
     [sic] the scene, before talking to Investigating Officers.
     John Mendenhall had specific intent to inflict bodily harm.
     Therefore violating LRS 14:30.1 Second Degree Murder.

                                  5
his chances in the election.   His concern may have been well

founded, as Mendenhall subsequently lost the election.

     At the hearing, Deputy Cropper testified as to the facts and

circumstances supporting probable cause.   Mendenhall, in his

defense, presented the affidavit of Ted Nellams, an individual

indisputably at the scene of Myles’ shooting, who claimed to have

fired the fatal bullet.   The presiding judge, considering

Nellams’ affidavit, failed to find probable cause to bind

Mendenhall over for trial as required under Louisiana law.4     The

district attorney subsequently dismissed the prosecution against

Mendenhall.

     Mendenhall filed suit pursuant to 42 U.S.C. § 1983 nearly

one year later, asserting that appellants violated his civil

rights by falsely arresting him for the murder of William Myles.

Each side respectively filed motions for summary judgment.

Finding that “genuine issues of material fact remain in this

matter” with respect to the claims made by each party, the

district court denied summary judgment to all.   Appellants filed

a timely notice of appeal concerning the failure of the district

court to grant summary judgement on qualified immunity grounds.

                          II. DISCUSSION

A.   Jurisdiction and Standard of Review

     While no party contests our jurisdiction to hear this



     4
      LSA-C.Cr.P. Art.296.


                                 6
interlocutory appeal, we write briefly to note that, although

denials of qualified immunity on summary judgment are not final

orders, they are immediately appealable under the collateral

order doctrine if based on an issue of law.    See Rodriguez v.

Neeley, 169 F.3d 220, 222 (5th Cir. 1999) (citing Cantu v. Rocha,

77 F.3d 795, 802 (5th Cir. 1996); Mitchell v. Forsyth, 472 U.S.

511, 526 (1985)).

     When as here the district court fails to make specific

findings of fact or state specific conclusions of law, we will

“undertake a cumbersome review of the record to determine what

facts the district court, in the light most favorable to the non-

moving party, likely assumed.”    Behrens v. Pelletier, 516 U.S.

299, 313 (1996).    In essence, we will give the plaintiff the

benefit of the doubt with regard to any disputed issues of fact,

in an attempt to reconstruct the district court’s findings and

conclusions, and thus review as a matter of law whether under

such a factual scenario the § 1983 complaint may proceed.     See

Colston v. Barnhart, 130 F.3d 96, 98-99 (5th Cir 1997).   If those

facts do not materially affect the outcome - i.e., if even under

such a factual scenario the officers’ actions may be deemed as a

matter of law objectively reasonable - the denial of summary

judgment is immediately reveiwable as a question of law, and

qualified immunity should be granted.    See Id. (citing Mitchell,

472 U.S. 511 (1985); Johnson v. Jones, 515 U.S. 304 (1995);

Behrens v. Pelletier, 516 U.S. 299 (1996); Nerren v. Livingston


                                  7
Police Dep’t, 86 F.3d 469, 472 (5th Cir. 1996)).

      Our review of the district court’s order denying summary

judgment on qualified immunity grounds is conducted de novo.        See

Nerren, 86 F.3d at 472 (citing Johnson v. City of Houston, 14

F.3d 1056, 1059 (5th Cir. 1994)).

B.    Probable Cause and Objective Reasonableness

      It is, by now, well settled and understood that “[f]ederal

immunity law shields state officials from personal liability

under federal law for civil damages as long as their conduct

could reasonably have been thought consistent with the rights

they are alleged to have violated.”      Cantu, 77 F.3d at 805

(citing Anderson v. Creighton, 483 U.S. 635, 640 (1987); Harlow

v. Fitzgerald, 457 U.S. 800, 819 (1982)).      Qualified immunity

protects against novel theories of statutory or Constitutional

injury - any purported harm must stem from rights clearly

established under law at the time of the incident, and the

contours of that right must be sufficiently clear such that a

reasonable officer would understand that his actions were

violative of the right at issue.       See Anderson, 483 U.S. at 638-

39.    Thus, the qualified immunity standard “gives ample room for

mistaken judgments” by protecting “all but the plainly

incompetent or those who knowingly violate the law.”       Malley v.

Briggs, 475 U.S. 335, 343, 341 (1986).

      When an individual asserts a claim for wrongful arrest,

qualified immunity will shield the defendant officers from suit


                                   8
if “‘a reasonable officer could have believed [the arrest at

issue] to be lawful, in light of clearly established law and the

information the [arresting] officers possessed.’      Even law

enforcement officials who ‘reasonably but mistakenly conclude

that probable cause is present’ are entitled to immunity.”

Hunter v. Bryant, 502 U.S. 224, 227 (1991) (quoting Anderson, 483

U.S. at 641); see also Babb v. Dorman, 33 F.3d 472, 477 (5th Cir.

1994).   ”Thus, a qualified immunity defense cannot succeed where

it is obvious that a reasonably competent officer would find no

probable cause.   On the other hand, ‘if officers of reasonable

competence could disagree on this issue, immunity should be

recognized.’” Babb, 33 F.3d at 477 (quoting Malley, 475 U.S. at

341).

     Thus armed, we turn to the facts of the case now before us.

In essence, we must determine whether the facts, viewed in the

light most favorable to Mendenhall, support a finding that no

reasonable officer could have believed probable cause existed to

arrest Mendenhall on charges of second degree murder in the

shooting death of William Myles.       We note that our determination

concerning probable cause is guided by the Supreme Court’s

mandate in Illinois v. Gates: We look to the totality of the

circumstances to determine whether probable cause, or in this

case arguable probable cause, existed.      462 U.S. 213, 241 (1983).

We are mindful of the notion that “probable cause is a fluid

concept - turning on the assessment of probabilities in


                                   9
particular factual contexts - not readily, or even usefully,

reduced to a neat set of legal rules.”   Id. at 232.   Thus we

embark on a “practical, common-sense [determination] whether

given all of the circumstances” a reasonable officer could have

believed “there is a fair probability” Mendenhall committed the

crime charged.   Id. at 238.5

     Appellee repeatedly draws our attention to the Preliminary

Examination, conducted some 10 days after his arrest, in an

effort to demonstrate the purported lack of probable cause in

this case.   While we recognize that the state judge failed to

find probable cause at the Preliminary Examination hearing, we

reject the notion that this finding bears any relevance to our

task in resolving this appeal.   The law charges us with

determining the reasonableness of the actions taken in light of

the cause that existed at the time of arrest.   See Hunter, 502

U.S. at 228 (citing Beck v. Ohio, 379 U.S. 89, 91 (1964))

(“Whether [an] arrest [is] constitutionally valid depends in turn

upon whether, at the moment the arrest was made, the officers had

probable cause to make it - whether at that moment the facts and

circumstance within their knowledge and of which they had

reasonable trustworthy information were sufficient to warrant a

prudent man in believing that the petitioner had committed or was

committing an offense.”) (emphasis added).


     5
      We pause to note that we need not and in fact do not decide
today whether probable cause on the facts of this case actually
existed at the time of arrest.

                                 10
     Mendenhall further emphasizes in his brief that the timing

of his arrest itself is suspect, and lends support to his suit.

Specifically, he draws our attention to the election for police

chief to be held approximately one week after he was arrested.

In essence, Mendenhall contends that his arrest was executed with

the intention of undermining his chances in the election.

     We are compelled to note first that it defies logic to

conclude appellants in this matter successfully orchestrated the

shooting of Deon Grisby by William Myles, followed by a chaotic

chase in which Mendenhall happened to participate, concluding in

the shooting death of Myles in which Mendenhall was subsequently

implicated, all out of motivation to defeat Mendenhall’s chances

at the polls.

     However, regardless of logic, and even assuming the worst -

i.e., the appellant-deputies seized upon a mystical confluence of

events to accomplish their nefarious goal of defeating Mendenhall

in the upcoming election - we are compelled by our case law that

clearly dictates subjective intent, motive, or even outright

animus are irrelevant in a determination of qualified immunity

based on arguable probable cause to arrest, just as an officer's

good intent is irrelevant when he contravenes settled law.

Anderson, 483 U.S. at 641 (citing Harlow, 457 U.S. at 815-20).

     We proceed.   Mendenhall was arrested pursuant to a valid

arrest warrant secured by Deputy Cropper.   Cropper obtained the

warrant relying on information learned by him and other


                                11
investigating deputies over the course of the day of the murder.

While a valid arrest warrant would normally insulate officers

against a claim for false arrest, in a case such as the one

before us where the officers charged with false arrest were

responsible for securing the warrant, we are required to test the

validity of that warrant, applying the usual standards.     See

Malley, 475 U.S. at 345-46.

     The first and primary piece of evidence relied upon was the

fact of the shooting itself.   It is undisputed that Myles was

killed by a single gun shot wound to the back of his head,

indicating he was shot while fleeing the scene.6

     Further information obtained from Wayne Walsh, the first

emergency medical technician to arrive on the scene, pointed to

Mendenhall as the prime suspect.     Specifically, Walsh reported to

investigating officers that Mendenhall, at the scene providing

crowd control when the ambulance arrived, related that Myles was

taken down by a “single head shot,” in response to inquiries

concerning the circumstances of the shooting.    This fact was not




     6
      Cropper, the lead investigating officer, concluded from this
information that a crime had been committed, rather than a
justifiable homicide in self-defense or in the line-of-duty.
Mendenhall asserts that the shooting of Myles was, in fact,
justified, as Myles was fleeing from a botched kidnaping in which
another was shot and left for dead, and as he fled, he apparently
fired his weapon into the air.     Our independent review of the
record indicates that on the day of the shooting the officers
behaved reasonably in pursing the investigation as an inquiry into
a suspected homicide.

                                12
immediately evident, as Myles was lying face up in the road.7

Mendenhall related first-hand information through the revelation

of this fact.   Further investigation proved Mendenhall correct.

     Walsh further reported that Mendenhall tampered with

evidence at the scene.   Specifically, Walsh reported witnessing

Mendenhall pick up a silver revolver that was lying at the feet

of the victim, unchamber the rounds of ammunition in the weapon,

examine them, replace them in the chamber, and then place the

weapon back on the ground in essentially the same position in

which it was originally found.8

     This foregoing information was obtained without the benefit


     7
      In fact, Wayne Walsh, a trained emergency medical technician,
could not determine the nature of the injury until the body was
“rolled.”
     8
      While the dissent asserts that “the summary judgment record
does not establish that, as a police officer faced with stressful,
violent and chaotic circumstances, Mendenhall’s conduct was
unusual, let alone suspicious,” our reading of Mendenhall’s own
deposition testimony supports the alternative position that even
Mendenhall knew his behavior was anything but standard:

     Q:   Had anybody moved the body at this point?
     M:   No. The body was never moved.
     Q:   Why not? Why didn’t somebody move the body to see where
          he was wounded?
     M:   They didn’t want to touch him.
     Q:   Why no?
     M:   Like I said, I thought we was making enough boo-boo’s as
          it is. Why, you know, you’re not supposed to touch him
          until the coroner get there. That’s one thing I do know.
      - - -
     Q:   Now, you acknowledge that you made some errors in picking
          up the gun and checking the empty shells?
     M:   Yes, sir.
     Q:   And that you probably should have, on second thought, not
          given Ted the ability to leave?
     M:   Yes, second thought, yeah.

                                  13
of John Mendenhall, as shortly before investigating officers

Cropper and Null arrived at the scene, Mendenhall simply left,

without offering any statement concerning the events of the day.9

His sudden absence from the scene of a homicide, without any

explanation, warranted further inquiry in the minds of lead

investigators.

     When investigating officers began to inquire of the officers

on the scene as to the morning’s events, Deputy Ashley reported

speaking with two witnesses.10   It appears that Ashley, being one

of the first officers to arrive after the shooting, began a

canvass of the immediate area in an attempt to obtain witness

statements and any other relevant evidence.   In so doing, he

spoke with two witnesses who refused to give their names, but who

affirmatively identified Mendenhall as the shooter.11


     9
      The dissent reads this fact as reflecting poorly on the
officers’ investigative skills; essentially as a failure on the
part of investigators to obtain Mendenhall’s version of events at
the scene. However, our careful review of the record reveals that,
in fact, Mendenhall departed while Ashley was securing the area and
speaking with witnesses and Shaw was on the phone seeking
assistance from superior officers.     Mendenhall, thus, left the
scene before officers had an opportunity to question him. Despite
the dissent’s insinuation that Mendenhall had no reason to
cooperate, he was not, at this time, a suspect.         It was his
voluntary, premature exit from the scene, before he could even be
asked about the day’s events, that led investigators to first
question his role in Myles’ shooting death.
     10
      It should be noted Deputy Ashley is not a party-defendant to
this lawsuit.
     11
      The dissent maintains that Deputy Ashley’s testimony actually
reveals that neither witness ever said they saw Mendenhall shoot.
A closer and more complete reading of Ashley’s testimony, however,
reveals that he was only trying to clarify those witness’

                                 14
statements, not withdraw his testimony that they had identified
Mendenhall:

     Q:   Okay. That they didn’t actually see him shoot, but he
          was out there with a gun?
     A:   Correct.
     Q:   Okay.
     A:   Didn’t actually see him pull the trigger.
     - - -
     Q:    But, the essential stuff that they saw the guy get shot,
           John was the only guy they saw with a gun in his
           hand . . .
     A:    Chasing him.
     Q:    . . . but, that they didn’t see him shoot the guy?
     A:    Actually pull the trigger.
     Q:    Right.
     A:    Correct.

     Thus, the dissent’s efforts to impeach Ashley by implying that
he withdraws his testimony concerning the two witnesses is not
borne out by the record.      Rather, Ashley simply clarified his
testimony, under questioning, to be clear that the witnesses never
actually saw Mendenhall pull the trigger - understandable, given
the frightening nature of the scene witnessed.      This in no way
undermines the reliability of the report he produced immediately
following his investigation, in which he stated that “two of [the
witnesses] said that John Mendenhall had shot the deceased in the
head.” In fact, the dissent’s general attempt to discredit this
report and subsequent testimony is undermined by the very fact that
Ashley filed his written report, complete with references to these
witnesses, on the day of the incident and testified consistent with
this report in his deposition testimony taken months later, in
conjunction with this lawsuit.
     Further, the dissent’s additional attempt to discredit
Ashley’s report of these two witnesses by referencing ten witnesses
supposedly interviewed by Cropper at the scene of the crime, who
were supposedly unable to testify that Mendenhall shot Myles, is
factually incorrect and misstates the record.        In the first
instance, Cropper testified that he did not, in fact, successfully
interview witnesses at the scene.        Rather, Ashley and Null
canvassed the area, while Cropper’s minor efforts to speak with
local residents were generally met with resistance. Thus, when
Cropper referenced ten witnesses to these events during the
Preliminary Examination, he was referring to witnesses generally,
not simply eyewitnesses to the shooting. His deposition testimony
further reveals that some of them were, in fact, interviewed after
the arrest (thus, they are not relevant to the matter before this
Court today.) Further, two of the ten witnesses mentioned by the

                                15
     Somewhat later in the day, at the hospital where Grisby was

receiving treatment, Ashley overheard what would be the third

witness he reported identify Mendenhall as the shooter.   Deputy

Cropper received this reported identification not only from

Ashley, but also from Deputy Newton, who while present at the

hospital complied with Ashley’s request to question the woman.

Newton was selected, apparently, as he was more familiar with the

residents in the relevant neighborhood.   When Newton questioned

this witness, whom he identified as Pamela Neal, as to the events

she observed that morning, Newton reported, consistent with

Ashley’s report, that Neal identified Mendenhall as the shooter.

     In an attempt to follow-up with Pamela Neal, who is also

Deon Grisby’s half-sister, deputies went to the home she shared

with her Mother, Gertie, located at the scene of the shooting,

approximately sixty feet from where Myles body lay in the street.

Officer Jimmy Morgan, assisting with the investigation,

accompanied Deputy Null to the Neals’ home that afternoon.12    He


dissent and referred to by Cropper as supporting probable cause
were, in fact, the two witnesses interviewed and reported by
Ashley. Thus, the dissent’s assertion that “Cropper, who arrived
soon after Ashley, interviewed approximately ten witnesses, all of
whom apparently provided him their names,” does nothing to
undermine Ashley’s report that the witnesses were reluctant to
cooperate, as, in fact, it misstates the record and Cropper’s role
in interviewing witnesses.

     12
      Appellee Mendenhall attempts to argue in his brief that Null
met with Neal on two separate occasions on the day of Myles’
shooting, and that this is somehow relevant to the outcome of this

                               16
questioned the Neals as to the events they witnessed earlier that

day.    He maintains that Gertie and her daughter both reported

seeing Myles running down the street, weapon in hand, followed by

John Mendenhall, also bearing arms.   They then reported hearing

shots fired, and when they looked next, having apparently ducked

in fear, they saw Myles fall to the ground.    They further

observed Mendenhall, weapon in hand, either standing somewhere

near the slain body or near his vehicle.   It was obvious at that

time that Myles fell victim to the gunfire they had just heard.

The Neals further stated no one else with a weapon was anywhere

in the area.    Sometime during this visit, Pamela Neal executed a

written statement as to the day’s events.13

       In deposition testimony concerning these events, Pamela Neal


appeal.    Specifically, appellee urges us to consider Null’s
purported deception in denying meeting with Neal a second time.
Our review of the record indicates, however, that Null and Neal met
only once on September 13, 1996. While Null and Neal appear to
differ somewhat as to the time of this meeting - Neal remembers the
meeting occurring in the afternoon, while Null is less clear as to
the time - there is no summary judgment evidence that this second
meeting ever took place.       Any argument offered by appellee
concerning why certain questions were not asked by Null at this
second meeting, therefore, cannot be considered by this Court, as
there was no second meeting at which Null could have engaged in
this inquiry.
       13
      Deputy Null apparently requested Pamela Neal’s statement
concerning the events of that morning.        In response to this
inquiry, Neal wrote and acknowledged the following statement:
”Around 7:30 this morning I looked out of my front door. A man was
running down the street with a gun in his hand and shooting up in
the air. John Mendenhall was up the street in his truck. The man
ran passed [sic] John, and John yelled at him to stop. The man
jumped a ditch turned around shot up in the air. I ducked. When
I looked up the man was hitting the ground. And John was standing
by his truck with a gun in his hand.”

                                 17
asserts that she never, in fact, identified John Mendenhall as

the shooter, and she asserts her mother did not witness events

nor answer questions concerning these events, as the deputies

maintain.14   Specifically, she recalls discussing the day’s

events with Deputy Newton at the hospital, and specifically

recalls informing Newton that another man - not Mendenhall - who

apparently was driving a green car, shot Myles.   She claims, in

her deposition testimony, that she was unaware of this

individual’s identity at that time, and did not provide a name to

Newton.15   In fact, she denies ever identifying Mendenhall as the

shooter, thus disputing Ashley’s claim of overhearing her make

just such a statement.   We address the consequences of this

factual dispute below.

     Further evidence gathered that day concerning the suspected

murder weapon.   Specifically, officers at the scene recovered two

spent nine-millimeter shell casings, despite finding no nine-



     14
      Pamela Neal states in her deposition that her mother only
witnessed Myles falling to the ground. Her mother confirms this
version of events in her deposition testimony, to the effect that
upon hearing gunfire, and rushing to the door, she witnessed the
victim falling to the ground, and nothing further. She further
confirms that her daughter, in speaking to Deputy Null that
afternoon at their home, did not identify Mendenhall as the
shooter, although it is difficult to gauge from her testimony the
extent of her knowledge of the exchange between her daughter and
Null.
     15
      It should be noted that Neal admits in her deposition
testimony that she was aware of the identification of this man -
Ted Nellams - but, as she was dating Nellams at the time of the
incident, she asserts she identified him only by virtue of the
automobile he was then driving, out of fear of the police.

                                 18
millimeter weapon anywhere near the body.     Inquiry by Deputy Null

into whether Mendenhall possessed a weapon of that caliber

revealed that Officer Todd Moore previously performed some repair

work on a Tec-9 handgun, a nine-millimeter weapon, that belonged

to   John Mendenhall.

     In an attempt to obtain Mendenhall’s version of events,

Deputy Newton paid a visit to Mendenhall, at his residence.     In

response to inquires as to the day’s events, Mendenhall reported

to Newton that he came upon Officer White at the scene of

Grisby’s shooting and subsequently left in pursuit of the

shooter.     He said he chambered a round in his handgun - not his

nine-millimeter weapon but a smaller caliber handgun he carried -

but it jammed.     He then refused further comment.   Newton alerted

Mendenhall that Cropper and Null, the investigating officers,

wished to discuss the matter directly with him, and that he

should report to the police station with all his weapons.

Mendenhall apparently replied that he might make an appearance.

     Later that day, Mendenhall did report to the station house.

Prior to initiating the inquiry, Cropper read, and requested

Mendenhall acknowledge by initialing, his Miranda16 rights.

Cropper then proceeded to question Mendenhall concerning the

shooting, beginning with questions as to whether Mendenhall

possessed a nine-millimeter weapon.     Mendenhall apparently

answered those initial questions, but as soon as the interview


     16
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                   19
focused more intently on the morning’s events, Mendenhall refused

to provide additional information.     Mendenhall maintains that his

silence came in response to, and out of shock at, having been

read his rights.     He did nothing more, he now claims, than assert

those rights as he understood them.

     We pause in our factual recitation to quickly note that

Mendenhall’s purported motivation in refusing to answer questions

is irrelevant.   The indisputable fact, for summary judgment

purposes, is his refusal and his subsequent departure from the

station house shortly thereafter.17

     Deputy Null followed Mendenhall, in an attempt to convince

Mendenhall to talk.    Mendenhall refused, saying only that if the

deputies could exercise patience until Monday, he would provide

them with all relevant evidence concerning the shooting.

     After this failed attempt to secure Mendenhall’s

cooperation, Deputy Cropper sought and obtained the arrest and

search warrants.18    Mendenhall was arrested later that evening.


     17
      The dissent describes the failure of investigators to obtain
Mendenhall and Officer White’s version of events as the biggest
missing piece in the probable cause puzzle. However, both men were
interviewed and presented with ample opportunity - at the scene,
and later - to provide their understanding of the day’s events.
Mendenhall himself testified that he allowed Ted Nellams to leave
the scene of the crime because he planned to remain behind, in
order to relate the manner of the shooting to investigators -
something he then failed to do.
     18
      The dissent acknowledges that the officers were justified in
seeking a search warrant for Mendenhall’s nine-millimeter pistol,
but posits that they should have done so first, prior to arrest, in
order to conduct ballistics tests. While professional courtesy, as
we imagine is extended from one officer to the next, might point

                                  20
     Upon careful consideration of the above facts, and after an

exhaustive review of the summary judgment record in this case, we

find, as a matter of law, that a reasonable officer in Deputy

Cropper’s position could believe probable cause existed to arrest

Mendenhall for the murder of William Myles.   Even after drawing

all available inferences in Mendenhall’s favor, we are compelled

by the facts to so hold.

     Our exhaustive review of the record reveals one significant

dispute with respect to the relevant facts: the identification



towards this approach, the officers were by no means required under
the law to search first and arrest later.         In fact, as the
officers’ testimony reveals, there was concern that evidence was
being lost as every moment passed.
     The law requires that the officers, in order to arrest, must
have probable cause just as they would need in order to search. In
this case, the requisite probable cause appears to be coterminous.
Simply stated, a warrant to search for Mendenhall’s gun would have
required probable cause to believe that the weapon to be searched
for was evidence of a crime. The only applicable crime on these
facts is murder. Our case law, following the Supreme Court, makes
clear that probable cause to search is no different than probable
cause to arrest. See United States v. Brouillette, 478 F.2d 1171,
1177 (5th Cir. 1973)(“It is well recognized that the probable cause
required to justify a search warrant is coextensive with the
probable cause required to justify an arrest warrant.”) The dissent
states: “[T]wo spent nine-millimeter shell casings were found at
the scene and . . . Mendenhall was thought to have had a nine-
millimeter pistol.     This information would have justified the
officers in seeking a search warrant for Mendenhall’s pistol.”
Certainly the dissent does not mean to imply that probable cause
exits on these facts to search the home of every individual in the
community known to possess a nine-millimeter weapon.       The only
conclusion to be drawn from this statement is that the presence of
the shell casings, coupled with Mendenhall’s actions that morning,
gave the officers probable cause. We simply fail to see how the
officers could have had probable cause to search for a suspected
murder weapon owned by Mendenhall, as the dissent maintains, but
not probable cause to arrest Mendenhall for murder, under the
unique facts of this case.

                                21
provided by Pamela Neal.   As we must, we view this factual

dispute in the light most favorable to Mendenhall.   The dispute

can be briefly summarized:   Ashley maintains that he overheard

Neal identify Mendenhall as the shooter;   Newton, Null and Morgan

maintain that Neal made the same identification in response to

inquiries; Neal maintains that she identified a different man.

     Even if Neal is correct, and Null and Newton now mis-state

her identification, we find this dispute to be immaterial to the

inquiry now before us - whether a reasonable officer could have

believed probable cause existed to arrest Mendenhall.

     As we emphasized earlier, probable cause analysis requires

us to look to the totality of the circumstances to determine

whether the officers in this case behaved reasonably.   Neal

executed a handwritten statement placing Mendenhall at the scene

with a weapon.   Her statement made no indication of another as

responsible for the shooting death of Myles.   In fact, her

statement omits entirely any reference to another party at the

scene with a weapon.   Even if, as she asserts, she informed

Newton, in response to questioning, that the man in the green car

committed the shooting, and even if she later repeated this

statement to Null and Morgan, a reasonable officer - affording

these statements appropriate weight in the probable cause

analysis, reading them in conjunction with her handwritten

statement which excluded any reference to this other man, and

considering the totality of the remaining evidence pointing to


                                22
Mendenhall as the shooter - could still conclude probable cause

to arrest existed.

     The undisputed facts, simply summarized, and disregarding

the controversial identification from Pamela Neal, are:

investigating deputies spoke with two witnesses who affirmatively

identified Mendenhall as the shooter; another witness, Pamela

Neal in her handwritten statement, placed Mendenhall at the scene

with a weapon; medical personnel reported Mendenhall’s uncanny

knowledge of the wound and Mendenhall’s eagerness to finger

evidence relating to a homicide; investigating deputies obtained

two spent nine-millimeter shell casings from the scene, and later

became aware that Mendenhall possessed such a caliber weapon; and

Mendenhall refused to cooperate or answer questions concerning

the killing.   Under such a factual scenario, we simply cannot

conclude that it was unreasonable for an officer to believe he

had probable cause to arrest John Mendenhall.19



                         III.   CONCLUSION

     Mendenhall was at the scene of a homicide, holding a weapon.

He was identified as the shooter and was known to be in

possession of a weapon that matched the suspected murder device.

He fled the scene when investigators arrived, and he subsequently



     19
      Because we find the officers in this case behaved reasonably,
and are thus entitled to qualified immunity, we need not reach the
argument advanced by appellants concerning the related offense
doctrine.

                                 23
refused to answer questions.   His arrest was reasonable, as it

was based on arguable probable cause and a civil action for

damages under § 1983 cannot be maintained on these facts. It

matters not for the purposes of this analysis that a later

hearing, aided by the confession of another individual, resulted

in Mendenhall’s release from custody and bail.   “The Fourth

Amendment is not violated by an arrest based on probable cause,

even though the wrong person is arrested.”   Graham v. Connor, 490

U.S. 386, 396 (1989) (citing Hill v. California, 401 U.S. 797

(1971)). As such, we REVERSE the order of the district court

denying qualified immunity and REMAND to the district court for

dismissal of the claims asserted by Mendenhall pursuant to 42

U.S.C. § 1983 and for such other proceedings that are not

inconsistent with this opinion.

     REVERSE and REMAND.




                                  24
     EMILIO M. GARZA, Circuit Judge, dissenting:

     I would affirm the district court.    Much about this case is

disputed.   If the evidence is viewed in the light most favorable

to the nonmovant, Mendenhall, there are material issues of fact

precluding summary judgment.

     Mendenhall raises two claims under § 1983, based on his

false arrest for William Myles’s murder.    The first is that a

reasonable officer would not have believed that probable cause

existed to arrest him.   See Hunter v. Bryant, 502 U.S. 224, 228,

112 S.Ct. 534, 116 L.Ed.2d 589 (1991); Babb v. Dorman, 33 F.3d

472, 477 (5th Cir. 1994).   The second is that the arresting

officers knowingly or recklessly submitted a false and misleading

affidavit to obtain his arrest warrant.    See Franks v. Delaware,

438 U.S. 154, 171-72, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978); Hale

v. Fish, 899 F.2d 390, 400-02 (5th Cir. 1990).   Material fact

issues remain as to both claims.

     Mendenhall was arrested the day of Myles’s shooting,

September 13, 1996.   While the investigation at the scene of the

shooting appears to have been the basis for Mendenhall’s murder

arrest,20 the eyewitness testimony that emerged did little to

provide probable cause for that arrest.    Deputy Ashley claims



     20
          The majority notes that the “investigators’ focus soon
shifted to Mendenhall, as two witnesses identified him as the
shooter.” It is unclear what further investigation, other than the
contested discussions with Pamela and Gertie Neal and with
Mendenhall, preceded the seeking of the arrest warrant against
Mendenhall.

                                 25
that two anonymous witnesses at the scene identified Mendenhall

as the shooter.   Specifically, his written report states that the

two witnesses had “said that John Mendenhall had shot the

deceased in the head.”   However, in deposition Ashley admitted

that neither witness even saw Mendenhall fire a weapon.21   Deputy

Cropper, who arrived soon after Ashley, interviewed approximately

ten witnesses, all of whom apparently provided him their names.22

Pressed in his deposition, Cropper, who actually prepared the

arrest affidavits and obtained the warrant, admitted that prior

to Mendenhall’s arrest no witness had told him that Mendenhall

had fired a gun, let alone shot Myles.23


     21
          When asked if the anonymous witnesses testified “[t]hat
they didn’t actually see him shoot, but he was out there with a
gun,” Ashley responded, “Correct.”

     The majority argues that Ashley’s clarification is no way
affects the credibility of his statement that the two witnesses
said that Mendenhall had shot Myles in the head. The record speaks
for itself.   I believe jury members might reasonably disagree,
finding the explanation that the witnesses said that they saw only
Mendenhall with a gun at the scene of the shooting to differ
materially from the statement that the witnesses said they saw
Mendenhall shoot Myles.      More generally, the existence of a
reasonable disagreement with regard to Ashley’s testimony, among
other material aspects of the record, itself indicates that summary
judgment is inappropriate.
     22
          It is difficult to believe that the officers could not
obtain names from the only two eyewitnesses who “saw” Mendenhall
shoot Myles, especially as Cropper obtained names from each of ten
witnesses who did not see this, as well as written statements from
Neal, Belinda Harris, and Dexter Turner. At the very least, the
anonymous nature of Ashley’s witnesses renders them less worthy of
reliance.
     23
          Cropper stated that Monica King was the only witness to
tell him that Mendenhall had fired and Cropper did not interview
King until after Mendenhall’s arrest.

                                26
     The officers claim that Pamela Neal also identified

Mendenhall as the shooter.   In her deposition, Neal claims that

she not only did not identify Mendenhall as the shooter, but that

she informed the deputies that a man in a green car, not

Mendenhall, shot Myles.   The majority “disregard[s] the

controversial identification” from Neal, but on summary judgment

we are required to affirmatively consider the evidence in the

light most favorable to Mendenhall.   Neal’s deposition testimony

is not contradicted by her written statement, which does not

identify Mendenhall as the shooter or even state that Mendenhall

fired his gun.   Therefore, viewing the evidence favorably to

Mendenhall, we are required to credit Neal’s testimony that she

informed the officers that a man in a green car, not Mendenhall,

shot Myles.   While Neal’s credibility may have been questionable,

her statements would reasonably have pointed toward further

investigation, prior to Mendenhall’s arrest, into other possible

suspects.24

     Therefore, the summary judgment record suggests that the

alleged eyewitness testimony pointing to Mendenhall as the


     24
          The majority states that the dispute over Neal’s
testimony is immaterial.    To the extent to which the majority
concludes, even if we accept that Neal informed the officers that
1) Mendenhall was not the shooter, and 2) a man in a green car was
the shooter, a reasonable officer nevertheless would have believed
probable cause for Mendenhall’s arrest existed, I disagree. The
unreasonable   shallowness    of   the   investigation   preceding
Mendenhall’s arrest is exacerbated if we assume, as I believe we
must, that Neal pointed to another man. As it turned out, Neal’s
alleged statements were accurate: the man in the green car was Ted
Nelams, the shooter.

                                27
shooter is extremely weak.                   The other information on which the

majority relies to find that a reasonable officer could have

found probable cause to arrest Mendenhall is, to me, equally

underwhelming.           It is reasonably explained by the undisputed fact

that Mendenhall was a police officer on the scene pursuing a

dangerous criminal at the behest of Cullen Officer White.25

         The officers did not have a suspected murder weapon in

their possession at the time of Mendenhall’s arrest.                                   The

majority notes that two spent nine-millimeter shell casings were

found at the scene and that Mendenhall was thought to have had a

nine-millimeter pistol.                  This information would have justified

the officers in seeking a search warrant for Mendenhall’s

pistol.26       However, the officers had not even obtained such a


        25
          Two witnesses, Belinda Harris and Dexter Turner, gave
statements to the investigating officers in which they affirmed
that at least six shots were fired in the course of the pursuit of
Myles. Echoing Neal, Turner added specifically that he saw Myles
shooting a gun as he ran through the streets.
        26
          The majority claims that, by acknowledging that the
officers could reasonably have sought a search warrant for
Mendenhall’s nine-millimeter pistol, I have acknowledged that they
also acted reasonably in arresting Mendenhall for murder.        I
disagree.

        To support the proposition that probable cause to search for Mendenhall’s pistol and probable
cause to arrest Mendenhall for murder are coterminous, the majority cites United States v.
Brouillette, 478 F.2d 1171, 1178 (5th Cir. 1973) (“It is well recognized that the probable cause
required to justify a search warrant is coextensive with the probable cause required to justify an arrest
warrant.”). We have never repeated this statement or cited Brouillette for this proposition.
Moreover, Brouillette is readily distinguishable. In Brouillette, we held that federal officers must,
to obtain a search warrant for a suspected house of prostitution, show probable cause for believing
that an offense had been committed. See id. at 1176-77. We held that the search warrant at issue
was invalid for failure to show probable cause. See id. at 1177. To support that conclusion, we
stated that no arrest warrant, for any crime, could have been obtained. See id.

                                                  28
warrant at the time they obtained the arrest warrant for

Mendenhall, let alone performed the requisite ballistics tests on




        Therefore, in Brouillette we did not find that the existence of probable cause for a search
warrant of an item suspected of use in a crime established probable cause for an arrest warrant.
Rather, we held the converse: that the absence of probable cause for an arrest warrant, due to the
lack of a showing that a crime had occurred, indicated the absence of probable cause for a search
warrant. See also Giordenello v. United States, 357 U.S. 480, 485-86 (1958) (stating that the Fourth
Amendment applies to both arrest and search warrants, and ultimately invalidating an arrest warrant
for lack of probable cause) (cited in Brouillette).

        Therefore, Brouillette does not establish that probable cause to search for Mendenhall’s pistol
was coterminous with probable cause to arrest Mendenhall for Myles’s murder, and under the
circumstances I believe the two were not coterminous. Probable cause for a search warrant does not
require probable cause to arrest the person whose property is to be searched. See United States v.
Melvin, 596 F.2d 492, 496 (1st Cir. 1979); Zurcher v. Stanford Daily, 436 U.S. 547, 554 (1978)
(“The critical element in a reasonable search is not that the owner of the property is suspected of
crime but that there is reasonable cause to believe that the specific ‘things’ to be searched for and
seized are located on the property to which entry is sought.”). “[W]ith respect to a person who the
police do indeed suspect but do not have probable cause to arrest, such a person’s property may be
searched upon probable cause to believe that fruits, instrumentalities, or evidence of crime are
present, even though the products of the search may implicate him.” Melvin, 596 F.2d at 496. In
Melvin, the First Circuit found that there was probable cause to search Melvin’s property for
instrumentalities or evidence of a crime based on an affidavit providing a reasonable suspicion that
Melvin had committed the crime, even though that affidavit did not provide probable cause to arrest
Melvin. See id. at 496-97 (noting that a contrary holding would “render property searches ineffective
as tools of criminal investigations in many cases”). See also United States v. Rojas, 671 F.2d 159,
165 (5th Cir. 1979) (“[T]he facts necessary to show probable cause to arrest are not necessarily the
same as those required to show probable cause to search.”) (citing Melvin ).

        In this case, as in Melvin and not Brouillette, it is clear that a shooting had occurred.
Mendenhall had been placed at the scene with a gun. Mendenhall was suspected of having a nine-
millimeter pistol and two nine-millimeter shell casings had been recovered at the scene. Obtaining
and testing Mendenhall’s weapon would have resolved the question of whether Mendenhall’s weapon
had been fired and, if it had, whether it was the weapon used in the shooting. Cf. Warden, Maryland
Penitentiary v. Hayden, 387 U.S. 294, 307 (1967) (holding that government may search for “mere
evidence” of a crime and that “in the case of ‘mere evidence,’ probable cause must be examined in
terms of cause to believe that the evidence sought will aid in a particular apprehension or
conviction”); Rojas, 671 F.2d at 165 (“[P]robable cause to search exists when facts warrant a
reasonable person to believe that the objects sought in connection with a crime will be found.”)
(internal citation omitted).

                                                 29
the pistol.27   The fact that Mendenhall, a policeman, was

suspected of having a nine-millimeter did little to provide

probable cause to arrest him for the murder of Myles.

     The majority also notes that Mendenhall handled Myles’s

weapon at the crime scene.    Mendenhall’s uncontested testimony is

that he picked up Myles’s gun to make sure that there were no

live rounds still in the gun.    Mendenhall removed the shells from

the gun and, seeing that there were no live bullets, rechambered

the empty shell casings.    The summary judgment record does not

establish that, as a police officer faced with stressful, violent

and chaotic circumstances,28 Mendenhall’s conduct was unusual,

let alone suspicious.29    Therefore, a fact issue remains as to

whether that conduct provided any cause for arresting him for

Myles’s murder.

     Perhaps the biggest flaw in the officers’ brief pre-arrest


     27
          The search warrant was obtained at the same time as the
arrest warrant for Mendenhall. J. Schuyler Marvin, the Webster
Parish assistant district attorney assigned to the case, testified
that his office was not consulted prior to the arrest and that he
would have preferred that the ballistics results been sought before
the arrest warrant was obtained.           The ballistics report
exonerating Mendenhall was ultimately obtained just after the
expedited preliminary examination.
     28
          Asked whether there were people milling about the crime
scene, Wayne Walsh noted that “there were people all over” and that
Mendenhall, the only policeman on the scene, was “providing crowd
control.”
     29
          The majority notes that Mendenhall admitted to certain
technical errors at the crime scene.    There is evidence in the
record, however, that these errors were not rare and that in other
instances they gave rise to little concern, let alone suspicion of
criminal activity on the part of the officer.

                                  30
investigation was their failure to adequately examine Officer

White.    White and Mendenhall have provided consistent testimony

as to the events at the crime scene.    The appellants have not

expressly claimed that this testimony is false; even if they had,

on summary judgment, we are required to credit it.   According to

White and Mendenhall, White was the first police officer at the

scene, Mendenhall the second.   White sent Mendenhall to Lee

Street to pursue Myles, while White completed the arrest of two

suspects.   When White subsequently arrived on Lee Street,

Mendenhall told White that Ted Nelams shot Myles in self-defense.

White gave Mendenhall permission to leave the scene, to check on

Deon Grisby at the hospital.

     Yet, while White apparently led the Webster Parish

investigators to the scene of Myles’s death, they did not ask

White any questions about what had happened.30   The investigators

took over the crime scene and immediately dispatched White to

investigate an auto accident.   White complied, albeit

unhappily.31    Later, Deputy Null apparently spoke to White, but


     30
          Mendenhall later returned to the crime scene. Ashley and
Deputy Shaw both stated that they saw him there.           But no
investigator talked to Mendenhall at the scene.
     31
          White was displeased that, even though he was the police
officer in charge, as soon as he led the investigators to the
scene, they left without questioning him to speak to the ambulance
personnel. White was equally dismayed that the investigators then
dispatched him to the auto accident, which he claims was outside
his jurisdiction. With reference to the crime scene, he stated, “I
didn’t relinquish it; they took it . . .That was my crime scene and
they took it. . .”    He concluded that the investigators “ignored
me. They treated me like I was nothing.”      Adding that “[t]hey

                                 31
it does not appear that White was asked about Mendenhall’s role

in the incident.32   Cropper confirmed that he did not ask White

why Mendenhall was at the crime scene, and was not aware of any

such inquiry by any of his colleagues, prior to seeking the

arrest warrant.   Clearly, a reasonable policeman would have

thoroughly examined White before seeking an arrest warrant

against Mendenhall, a fellow policeman.   Mendenhall explained his

subsequent silence to the investigating officers by noting that

1) he answered questions until the officers were asking only

whether he had shot Myles, not whether he had any information

about the crime;33 2) he was shocked that he was considered a

suspect; and 3) he did not wish to answer these particular

questions without an attorney present.    Mendenhall’s explanation

is buttressed by the officers’ apparent treatment of White and by

the entire tenor of the investigation that preceded Mendenhall’s

arrest.   Reading the summary judgment record favorably to

Mendenhall, it appears that he could reasonably have believed

that the officers had unfairly fixed upon him, that they would

not have considered information he could have provided pointing


ain’t asked me nary a question, not one,” White stated that he did
not volunteer information because the investigators would not have
listened to him.
     32
          White’s deposition testimony suggests that the discussion
with Null occurred after the arrest warrant for Mendenhall was
issued, but this is not clear.
     33
          As the majority notes, Mendenhall apparently told Deputy
Newton that his gun had jammed. In the meeting at the station-
house, Mendenhall reiterated that he had not shot Myles.

                                 32
away from him or toward another shooter, and therefore that there

was no point in speaking to the investigators without an

attorney.34   Such a silence would not provide probable cause for

his premature arrest.35

     I recognize that probable cause is assessed not by any

individual factor, but by the totality of the circumstances.     See

Illinois v. Gates, 462 U.S. 213, 241, 103 S.Ct. 2317, 6 L.Ed.2d

527 (1983).   I also recognize that, to have qualified immunity,

the defendants need only have had a reasonable belief, at the

time of arrest, that probable cause existed.   See Hunter, 502

U.S. at 227, 112   S.Ct. 534 (1991).   However, probable cause

exists only if, at the time of arrest, “the facts and

circumstances within [the arresting officers’] knowledge and of

which they had reasonably trustworthy information were sufficient



     34
          As the majority notes, after eight years in the Webster
Parish Sheriff’s Office, Mendenhall apparently was discharged by
Sheriff Riser when Riser took office in June 1996. Mendenhall had
been convicted of burglary in Houston in 1987 or 1988. The record
clearly suggests enmity between Mendenhall, who is black, and a
number of the investigating officers from the Sheriff’s Office, all
of whom are white.      Mendenhall was running for Cullen Police
Chief, and the election was to be held on September 21. Cullen is
the third-largest city in Webster Parish.       After his arrest,
Mendenhall, a Cullen native, an NFL Hall of Fame nose tackle and,
allegedly, a local hero, narrowly lost the election. The expedited
preliminary hearing was not held until September 23.
     35
          While remaining silent, Mendenhall apparently stated at
the station-house that, if given until Monday, he would provide the
evidence he had regarding the shooting.         Mendenhall’s offer
highlights the prematurity of his arrest by suggesting that 1)
there was no legitimate rush to take him into custody, and 2) the
officers were more interested in arresting Mendenhall than in
learning what really happened.

                                 33
to warrant a prudent man in believing” that Mendenhall had

committed second degree murder.    Id. at 228, 112 S.Ct. 534.

Reading the summary judgment record in the light most favorable

to Mendenhall, I am unprepared to conclude that a prudent Webster

Parish officer, possessing only the limited and equivocal

information that had been produced by a brief investigation

targeted at Mendenhall, could reasonably have believed at the

time of arrest that Mendenhall was guilty of second-degree

murder.   Therefore, I disagree with the majority’s premature

conclusion that, as a matter of law, a reasonable officer in

Cropper’s shoes could have concluded that probable cause existed

for Mendenhall’s arrest for the murder of Myles.

     Mendenhall’s second claim is that the affidavit used to

arrest him contained material misstatements or omissions that

were made recklessly or intentionally.   We have also required, to

show a constitutional violation sufficient to overcome qualified

immunity, that: 1) the misstatements or omissions have been “of

such character that no reasonable official would have submitted

it to a magistrate”; and 2) that the misstated or omitted facts

be “clearly critical” to a finding of probable cause, such that

probable cause would not exist without them.    See Hale, 899 F.2d

at 400-02; Morin v. Caire, 77 F.3d 116, 122 (5th Cir. 1996).

     The affidavits submitted to the magistrate by Cropper to

obtain an arrest warrant for Mendenhall read:

          On the morning of September 13, 1996,
     approximately 7:30 A.M. a homicide occurred in the

                                  34
     middle of the street, in front of 427 Lee Street,
     Cullen, Louisiana. Witnesses state that they observed
     John Mendenhall, black/male, pull a weapon, assault-
     style, from his vehicle, chase on foot, fire a shot in
     the direction of the victim then place the weapon back
     inside his vehicle, and leave the scene. John
     Mendenhall was contacted by law enforcement, asking him
     to make a formal statement and turn over the weapon,
     but refused. [Search Warrant Affidavit]

          [To the best of my knowledge and belief,
     Mendenhall] did commit in the following manner an
     offense contrary to law by chasing a black/male by the
     name of William D. Myles, down Lee St. Cullen,
     Louisiana, armed with a 9 mm pistol, then firing the 9
     mm pistol, striking William D. Myles in the back of the
     head, causing death. After shooting William D. Myles
     put the 9 mm pistol back into his vehicle, then leave
     the scene, before talking to Investigating Officers.
     John Mendenhall had specific intent to inflict bodily
     harm. Therefore violating L.R.S. 14:30.1, Second
     Degree Murder.” [Arrest Warrant Affidavit]36

     A number of facts apparently material to the magistrate’s

probable cause determination were omitted from these affidavits.

Cropper did not note that Mendenhall was an off-duty police

officer who had been asked by White to help him apprehend Myles.

Nor did Cropper explain that Myles was a dangerous criminal who

had been firing his gun as he fled the scene of a shooting.    Nor,

finally, did Cropper note that the relevant witnesses were

anonymous, and that a substantially larger number of witnesses

did not state that Mendenhall shot Myles.

     The summary judgment record also suggests that certain


     36
          While the first affidavit is technically in support of
the application for a search warrant, and the latter an arrest
warrant, the two affidavits were apparently submitted together and
were both before the magistrate when he decided to grant the arrest
warrant.    Appellants’ claim that both affidavits should be
considered together therefore seems reasonable.

                                35
statements in the affidavits were false.    In the search warrant

affidavit, Cropper claims that “witnesses” provided a vivid

picture of Mendenhall pulling a gun and firing it at Myles.

However, Cropper himself admitted that, at the time of arrest, no

witnesses had told him Mendenhall even fired at all.    Ashley,

whose anonymous witnesses provided the only purported testimony

that Mendenhall killed Myles, also admitted that those witnesses

did not see Mendenhall shoot.    Therefore, the key factual

statement in the affidavit was, the summary judgment record

suggests, false.

     The arrest warrant affidavit consists entirely of conclusory

allegations.37   With the exception of the statement that

Mendenhall left the scene without speaking to investigators, it

also appears false.   Mendenhall did not fire his pistol, did not

shoot Myles, and did not commit second-degree murder.

     It appears that the material misstatements and omissions

were “clearly critical” to the    existence of probable cause.38


     37
          To the extent to which this section instead gives the
impression that Cropper had firsthand knowledge to support the
statements made, Cropper has admitted that impression was false.
Cropper did not witness any of the events described in the
affidavits. He did not tell the magistrate this, however.
     38
          The officers have alleged that Cropper engaged in a phone
conversation with the magistrate, and provided a number of facts
that supplied a basis, beyond the affidavits, for the issuance of
the warrant against Mendenhall. However, the officers have not
alleged any specifics about what was said, or provided evidence to
support their claim that the magistrate did not rely on the
affidavits. The only record evidence on the point is Deputy Jimmy
Morgan’s testimony that he heard Cropper tell the judge that “some
of the people up there had told them that John shot him.” Morgan

                                 36
Removing the misstatements would, in essence, leave only the fact

that Mendenhall did not speak to investigating officers.   This

fact alone is insufficient, as Deputy Null admitted, to provide

even arguable probable cause for Mendenhall’s arrest.

     The omitted information regarding the witnesses, notably

their anonymity and that they did not see Mendenhall fire his

weapon, also appears to have been critical.   Likewise, as I have

discussed, the omitted circumstances surrounding Mendenhall’s

conduct, if included, might have defeated the existence of

probable cause for his murder arrest.   Therefore, the omitted

information also appears to have been “clearly critical” to the

finding of probable cause.

     The only remaining question is whether, on summary judgment,

we are prepared to conclude   as a matter of law that 1) the

misstatements and omissions were neither intentional nor

reckless; or

that 2) the misstatements and omissions were not of such a



could not recall anything else Cropper told the judge; clearly his
testimony does not suggest that Cropper’s phone statements provided
probable cause for Mendenhall’s arrest. Therefore, at least in the
context of a summary judgment motion against Mendenhall, we must
assume that the affidavits were the sole evidence before the
magistrate. See United States v. Jackson, 818 F.2d 345, 350 (5th
Cir. 1987) (“Our review is limited to the affidavit itself because
the government presented no evidence to the district court to
indicate whether other facts may have been before the magistrate
and considered by him in his determination of probable cause.”);
Hale, 899 F.2d at 401 (rejecting claim that other information not
in affidavit was provided to magistrate because “Major Jones does
not state the substance of this information and cites no place in
the record where it may be found.”).

                                37
character that a reasonable officer would not have submitted the

magistrate.   See, e.g., Hale, 899 F.2d at 400-02.   Reading the

evidence in the light most favorable to Mendenhall, I am not

prepared to draw either conclusion.    As to the misstatements, the

officers knew what the witnesses told them.    Rather than present

what they were told, they apparently mischaracterized the

witnesses’ statements.   They then relied almost entirely on those

apparent mischaracterizations and on conclusory statements in

seeking an arrest warrant, rather than presenting the facts they

did have.   In the absence of the apparent misstatements, at the

very least a fact issue remains as to whether the affidavit

approached a showing of probable cause, and therefore as to

whether any reasonable officer would have submitted such an

affidavit in search of an arrest warrant.     See Malley v. Briggs,

475 U.S. 335, 344, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986) (“Only

where the warrant application is so lacking in indicia of

probable cause as to render official belief in its existence

unreasonable will the shield of immunity be lost.”) (internal

citation omitted).   As to the omissions, we have held that when

the omitted facts are “clearly critical” to a finding of probable

cause, recklessness can be inferred from proof of the omissions

themselves.   Hale, 899 F.2d at 400.

     Therefore, I disagree with the majority’s decision to grant

summary judgment to the defendants based on qualified immunity.

I would affirm the district court’s denial of summary judgment.


                                38